Citation Nr: 1442448	
Decision Date: 09/23/14    Archive Date: 09/30/14

DOCKET NO.  10-07 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a  right shoulder, pulled muscle and back disability.

3.  Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Williams, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to March 1970 and from February 1991 to September 1991.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a April 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

In a February 2010 substantive appeal, the appellant requested a Board hearing to be held at the local RO.  A Travel Board hearing was scheduled for October 2011.  In a written statement received September 2011, the appellant subsequently withdrew the hearing request.  The hearing request is withdrawn.  38 C.F.R. § 20.704 (2014). 

In reviewing this case the Board has not only reviewed the appellant's physical claims file, but also the file on the VBMS/Virtual VA system to insure a total review of the evidence.

The issue of entitlement to service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Arthralgia of the right shoulder is shown by the evidence of record; the Veteran does not have a current right shoulder disability. 

2.  A right shoulder disability is not shown to be related to the Veteran's active duty service.

3.  The evidence does not demonstrate any diagnosed condition of the right knee. 



CONCLUSIONS OF LAW

1.  The criteria for service connection for a right shoulder disability have not been met.  38 U.S.C.A. §§ 1101 , 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102 , 3.303, 3.307, 3.309 (2013). 

2.  The criteria for service connection for a right knee disability have not been met. 38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004). 

VA has met its duty to notify and assist the Veteran in this case.  In a December 2007 letter, VA informed the Veteran of the evidence necessary to substantiate his initial claims for service connection, evidence VA would reasonably seek to obtain, and information and evidence for which the Veteran was responsible.  The notice letter provided the Veteran with notice of the type of evidence necessary to establish a disability evaluation and effective dates.  Thus, the Board concludes that VA satisfied its duties to notify the Veteran. 

VA satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek, and assist in the procurement of, relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, private treatment records, VA examination reports, Decision Review Officer (DRO) hearing transcript, and lay statements. 

Second, VA satisfied its duty to obtain a medical opinion when required.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran was provided with a VA joints examination in November 2009 and December 2010.  The Board finds the VA examinations are thorough and adequate and provide a sound basis upon which to base a decision with regard to the claims.  The November 2009 and December 2010 VA examiners personally interviewed and examined the Veteran, including eliciting a history from him, and offered opinions.  Additionally, neither the Veteran nor his representative has questioned the adequacy of any examination. 

The Veteran was offered the opportunity to testify at a hearing before the Board, but withdrew his hearing request in a written statement received September 2011.  As VA has satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159. 

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). Arthralgia is not a "chronic disease" listed under 38 C.F.R. § 3.309(a) (2013); therefore, the presumptive service connection provision of 38 C.F.R. § 3.303(b) do not apply. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim." Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1). 

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 ; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Analysis

The Veteran contends that he has a right shoulder and right knee disability that were incurred in service.  For the reasons set forth below, service connection for right shoulder and knee disabilities is not warranted in this case.  As the analysis for both the right shoulder and right knee disabilities is the similar, the two claims will be analyzed together.

The threshold requirement for service connection to be granted is competent medical evidence of the current existence of the claimed disorder.  See Brammer, 3 Vet. App. 223.  Therefore, without a current diagnosis, there may be no service connection for the claimed conditions.  When determining whether there is a current disability, pain alone is not sufficient. Sanchez-Benitez, 13 Vet. App. at 285.  

The Veteran has repeatedly stated that he has right shoulder and knee pain, and that his current right shoulder and right knee disability are a result of his service.  While the Veteran is competent to report lay-observable symptoms such as pain, the Veteran is not competent to diagnose himself with a right knee or shoulder disability as such a determination requires medical training and expertise.  Jandreau, 492 F.3d 1372.  As there is no competent lay evidence of record indicating the presence of a current disability, the issue will be decided based on the medical evidence of record.

Looking at the medical evidence of record, the November 2009 VA examiner  diagnosed the Veteran with right shoulder arthralgia.  Arthralgia is defined as "pain in a joint."  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 150 (32d ed. 2012).  Thus, the Veteran's current right shoulder diagnosis is a diagnosis of joint pain.  For VA disability compensation purposes, pain alone is not considered to be a disability, but instead there must be another disability underlying complaints of pain. See Sanchez-Benitez, 13 Vet. App. at 285.  As a diagnosis of arthralgia only reflects pain in a joint, it is not a current disability for VA purposes and therefore is not sufficient to support a viable claim for service connection. 

The November 2009 VA examination report reflects that the Veteran has a current diagnosis of right posterior shoulder arthralgia.  The examiner further indicated that Veteran was only seen once for pulled muscle in right posterior shoulder secondary to fall in 1970.  He further noted that the Veteran was not profiled and there were no further complaints or problems regarding his right shoulder through 1991.  The November 2009 x-ray report states that there was no evidence to suggest acute fracture or dislocation and no other significant findings regarding the right shoulder. 

Likewise, the record does not show that the Veteran has ever been diagnosed with a right knee disability.  While a finding that the Veteran had the disability "at some point during the processing of his claim," can satisfy the service connection requirement for manifestation of current disability, there is no evidence showing that the Veteran has been diagnosed with a current right knee disability at any time since he filed his current claims. McClain v. Nicholson, 21 Vet. App. 319, 323 (2007).  The December 2010 VA examination report indicates that the Veteran has no disability related to the right knee at this time and that examination and radiographic study does not show any evidence of disease process at this time.

To the extent that the Veteran complains of any right shoulder and right knee pain, pain itself is not a disability for VA purposes.  A symptom without a diagnosed or identifiable underlying malady or condition does not, in and of itself, constitute a disability.  Without a pathology to which the complaints of pain can be attributed, there is no basis to find a right shoulder or right knee disability for which service connection may be granted. Sanchez-Benitez v. West, 13 Vet. App. 282 (1999). 

As the medical evidence of record is silent for any other current diagnoses concerning the Veteran's right shoulder or right knee, the Board finds that the preponderance of the evidence is against a finding that the Veteran has a current disability for VA purposes.  Since the preponderance of the evidence is against the claims, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App. at 55-57; 38 C.F.R. § 3.102.  As such, service connection for the Veteran's claimed right shoulder and knee disabilities is not warranted.  38 C.F.R. § 3.303; Brammer, 3 Vet. App. at 225.  


ORDER

Entitlement to service connection for a right shoulder, pulled muscle and back, disability is denied.

Entitlement to service connection for a right knee disability is denied.


REMAND

The Veteran contends that he is entitled to service connection for a low back disability.  A remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Veteran was afforded a VA examination in December 2010, during which he reported a history of back pain, which he believed to be a low back disability.  The examiner concluded, that the Veteran's current spinal stenosis began at the age of 57 and that it is very unusual to have spinal stenosis beginning at the age of 22.  The examiner presumed that the Veteran was 22 at the time of the undated in-service physical exam noting occasional low back pain.  The Board finds that the December 2010 opinion is inadequate for deciding the claim.  Although the examiner stated in his report that he reviewed the claims files, he did not discuss the Veteran's additional current diagnoses involving the low back.  Specifically, the imaging studies associated with the December 2010 VA examination report also demonstrate levoscoliosis, marginal osteophytes, and degenerative changes involving the facet joints.  According to an April 2006 MRI the Veteran was also noted to have spondylolisthesis, degenerative disc disease, and facet osteoarthropathy.  Accordingly, an addendum opinion is necessary in order to determine whether the Veteran's in-service complaints of low back pain were early manifestations of any current diagnoses of the low back, to include arthritis, if present.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and request that he identify any private or VA treatment for the claimed back disability since August 2006, the date of the most recent private treatment records in the claims file.  Any necessary authorization for the release of records should be obtained from the records and any records identified should be requested.  All records obtained must be associated with the record.

2.  Refer the Veteran's entire claims file (i.e., the paper claims file and any records contained in Virtual VA, VBMS, CAPRI, and AMIE) to the VA examiner who performed the Veteran's December 2010 VA examination, or a suitable substitute.  A copy of this remand must also be provided to the examiner and the examination report should reflect review of these items.  A new examination is not required unless deemed to be necessary by the assigned examiner. 

The examiner must answer the following questions:

(a) Does the Veteran currently have a lumbar spine disability? 

(b) If the answer to (a) is yes, is it at least as likely as that any currently diagnosed lumbar spine disability had its onset in service or is related to any in-service disease, event, or injury? 

The examiner must consider the Veteran's credible history of the onset of occasional low back pain in service.

(c) Does the Veteran currently have any arthritis disabilities affecting his low back? 

(d) If the answer to (c) is yes, is it at least as likely as that any currently diagnosed arthritis had its onset in service, is related to any in-service disease, event, or injury, or was manifest to a compensable degree within one year after discharge from active service?

The examiner must comment on the Veteran's documented in-service complaints for low back pain.  The examiner must also consider the post-service medical evidence of record which demonstrates the Veteran's low back diagnoses. 

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training). 

2.  Then readjudicate the claim remaining on appeal in light of all evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his accredited representative should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claim for benefits, to include a summary of the evidence considered, since the issuance of the last SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


